Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 27 July 2021, with respect to objections to the drawings, the objection to the claim 1, and the present rejection of claims 2-3, 5-6, and 10 under 35 USC § 112 has been fully considered.  The drawing objections, present objection to claim 1, and present rejection under 35 USC § 112 have been withdrawn.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the claim rejections under 35 USC §§ 102 and 103, Applicant argues that Kwon et al. does not have any positive or negative electrode tabs in the region having a smaller thickness (i.e., the second region); however, the Examiner notes that there is no requirement for the claimed portions to have a particular thickness, and therefore, the argument is not persuasive.
Further, the claims broadly recite the first and second regions in that the claims merely claim the first region being higher than the second region. Kwon having a first and second region along the electrode assembly surface shown in annotated FIG 19 wherein there is a portion of superimposed tabs (see the upper portion) being in the first region and a portion of the ‘extended tab’ (see lower portion) being in the second region. Further, the claim doesn’t clearly establish the connection of the “at least one positive electrode” relative to the corresponding portion and therefore, there is no clear distinction between the connection portion of the positive electrode of Kwon and that claimed. Therefore, the rejection is maintained.


    PNG
    media_image1.png
    345
    591
    media_image1.png
    Greyscale

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20140099525 A1 to KWON et al. (cited in IDS; previously cited), hereinafter referred to as “KWON”.
Regarding Claim 1, KWON teaches a secondary battery (see battery cell 100 in being a lithium secondary battery cell [0031; 0046]) comprising: 
an exterior body (see battery case 120); and 
an electrode assembly 1 including an alternating plurality of positive electrodes 30, negative electrodes 20, and separators 50 disposed between the positive electrodes 30 and the negative electrodes 20 (see [0059-0062]), and an electrolyte (see discussion in [0055] regarding the separators being for an electrolyte used therein; see further [0006] wherein KWON teaches lithium secondary batteries as generally comprising electrode assembly and electrolyte), the electrode assembly and the electrolyte being housed in the exterior body (see [0055]; see further teaching of electrode assembly and electrolyte disposed within the battery case in [0006]), 
wherein the electrode assembly 1 is in the form of a step structure (see [0068; 0083-0084]) including a first region and a second region, the first region being higher than the second region (see annotated FIG 19 below), and the electrode assembly comprises: 
at least one of a positive electrode side connecting portion (see adjoining section at which the positive electrode tabs 35 being superimposed on one another and are formed along the stepped portion of the electrode assembly 1 [0094-0097]) that mutually connects each of positive electrode side connecting tabs (see positive electrode tabs 35) of all of the plurality of positive electrodes in the first region (see annotated FIG 19); and a negative electrode side connecting portion (see adjoining section at which the negative electrode tabs 25 being superimposed on one another and are formed along the stepped portion of the electrode assembly 1 [0094-0097]) that mutually connects each of negative electrode side connecting tabs (see negative electrode tabs 25) of all of the plurality of negative electrodes in the first region (see annotated FIG 19); 
at least one of the plurality of positive electrodes 30 includes a positive electrode side extended tab (see superimposed portion of positive electrode tab 35 in FIG 19; see further [0094-0097]) being in the second region which is configured to be electrically connected to an external terminal (see teaching of electrode leads connecting electrode terminals of unit cells of the electrode assembly 1 being on the outer surface of the battery 120 in [0103]; see further FIG 25); and 
at least one of the plurality of negative electrodes 20 includes a negative electrode side extended tab (see portion of positive electrode tab 35 superimposed; see alternate embodiments comprising the similar structure in FIG 19; see further [0094-0097]) being in the second region which is configured to be electrically connected to the external terminal (see teaching of electrode leads connecting electrode terminals of unit cells of the electrode assembly 1 being on the outer surface of the battery 120 in [0103]; see further FIG 25). 


    PNG
    media_image1.png
    345
    591
    media_image1.png
    Greyscale

Regarding Claim 2, KWON teaches having at least two of the plurality of positive electrodes 30 including the positive electrode side extended tab (see superimposed portion of positive electrode tab 35 being at a height within the annotated second region) in the second region and at least two of the plurality of negative electrodes 20 including the negative electrode side extended tab (see superimposed portion of negative electrode tab 25 being at a height within the annotated second region; see also alternate embodiments comprising the similar structure) in the second region, and the electrode assembly further comprising at least one of a positive electrode side extended portion (see end of length of superimposed positive electrode tabs 35 being at a height within the second region in annotated FIG 19; [0094-0097]) mutually connecting each of the positive electrode side extended tabs in the second region (see superimposed portion of positive electrode tab 35 being at a height within the annotated second region) and a negative electrode side extended portion (see end of length of superimposed negative electrode tabs 25 being at a height within the second region in annotated FIG 19; [0094-0097]) mutually connecting each of the negative electrode side extended tabs in the second region (see superimposed portion of negative electrode tab 25 being at a height within the annotated second region) and configured to be 
Regarding Claims 3 and 4, KWON teaches having
at least one of the plurality of positive electrodes 30 comprising the positive electrode side connecting tab (see portion of positive electrode tab 35 not superimposed shown distinctly in FIG 19) and the positive electrode side extended tab (see superimposed portion of positive electrode tab 35 in FIG 19) being in a plan view of the electrode assembly (see annotated FIG 19), and 
at least one of the plurality of negative electrodes 20 comprises the negative electrode side connecting tab (see portion of negative electrode tab 25 not superimposed in FIG 19) and the negative electrode side extended tab (see portion of positive electrode tab 35 superimposed in FIG 19) in the plan view (see annotated FIG 19). 
Regarding Claim 5, KWON teaches the positive electrode and negative side connecting portions (see portion of positive electrode tab 35 and portion of negative electrode tab 25 not superimposed in FIG 19) and positive electrode and negative electrode side extended portions (see superimposed portion of positive electrode tab 35 and superimposed portion of negative electrode tab 25) as being on the same side of the exterior body (see annotated FIG 19). 
Regarding Claim 6, KWON teaches having positive electrode side extended portion (see end of length of superimposed positive electrode tabs 35 in annotated FIG 19; [0094-0097]) and negative electrode side extended portion (see end of length of superimposed negative electrode tabs 25 in annotated FIG 19; [0094-0097]) respectively configured as electrically connected to positive external terminal on a single positive electrode side and negative external terminal on a single negative electrode side (see teaching of electrode leads connecting electrode terminals of unit cells of the electrode assembly 1 being on the outer surface of the battery 120 in [0103]). 
Regarding Claims 7 and 8, KWON teaches the exterior body (see battery case 120 having a shape corresponding to the shape of the electrode assembly 1 in [0103-0105]; see further FIG 19, 25) comprising at least two step portions being continuous with each other and each have top surfaces at 

    PNG
    media_image2.png
    671
    1308
    media_image2.png
    Greyscale

Regarding Claim 9, KWON teaches the top surface of the first step portion as being continuous with the step surface and extending in a direction different from the extending direction of the step surface (see annotated FIG 25; see also the case being a laminate sheet including outer resin layer [0101-0104]).
Regarding Claim 10, KWON teaches external terminal exposed on a side surface of the first step portion (see electrode leads for connecting electrode terminals exposed on outer surface of battery case 120 in FIG 25; see further [0101-0103]) and further teaches electrode terminal being connected to the positive and negative extended portions (see electrode leads being connected to tabs of unit cells of electrode assembly 1 in [0094-0098; 0103]; see further FIG 16-21 wherein the lengths of respectively superimposed positive and negative tabs 25 and 35 to which electrode leads are attached thereto are shown protruding at the height of the second step portion).
Regarding Claims 11, 12, and 13, KWON teaches the electrode assembly having a planar lamination structure in which a plurality of electrode units including the plurality of positive electrodes 30, the plurality of negative electrodes 20, and the separators 50 are laminated in a planar shape (see stack formed by stacking electrode unite 66 having basic structure of separator 50/negative electrode 20/separator 50/positive electrode 20 in [0063]; see further electrode assembly 1 being formed of appropriately stacking stacked/folded type unit cells 61 and 62 in [0078; 0081-0085]). 
Regarding Claims 12 and 13, KWON teaches the electrode assembly 1 comprising a wound structure in which the positive electrodes 20, the negative electrodes 20, and the separators 50 are wound into a roll (see [0066; 0078-0080]), as well as the electrode assembly 1 comprising a combination of a planar lamination structure and wound structure (see [0018; 0078-0080]; see further FIGs 6 and 9). 
Alternatively, regarding Claims 11, 12, and 13, the Applicant has submitted that it is well known in the art that planar laminated battery structures, wound laminate battery structures, and a combination of planar laminated and wound laminated battery structures are obvious variants of each other.

Claim Rejections - 35 USC § 103
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0099525 A1 to KWON et al. (cited in IDS; previously cited), hereinafter referred to as “KWON” as applied to claim 1 above, and further in view of US 2015/0372353 A1 to Ryu et al. (previously cited by Examiner), hereinafter referred to as “RYU”.
Regarding Claims 14-16, KWON teaches external terminal exposed on a side surface on the second step portion (see electrode leads for connecting electrode terminals exposed on outer surface of battery case 120 in FIG 25; see further [0101-0103]) and further teaches electrode terminal being connected to the positive and negative extended portions (see electrode leads being connected to tabs of unit cells of electrode assembly 1 in [0094-0098; 0103]; see further FIG 16-21 wherein the lengths of respectively superimposed positive and negative tabs 25 and 35 to which electrode leads are attached 
RYU is relied upon for its teaching a protection circuit member comprising a protection circuit board being mounted in the cut portions of the case and further comprise a connection terminal electrically connected to the positive electrode terminal and negative electrode terminal of the cell (see [0028-0032]). While RYU is not specific to the board being rigid or flexible, the instant specification [0048] teaches having the board be a protective circuit board which is an equivalent to a protection circuit board, it would be expected by one having ordinary skill in the art that protection circuit board disclosed in RYU meets the limitations of the claim. Alternatively, one skilled in art would recognize a connection terminal as structural equivalent to a wire. 
While RYU is not specific to the board being on the top surface of the first step portion. RYU teaches maximizing dead space in the device to design a compact battery cell (see [0030]) therefore, depending on the orientation of the battery assembly in the battery pack, it would be obvious to one skilled in the art to meet the limitation as claimed (see MPEP 2144).
One having ordinary skill in the art would be motivated in modifying KWON with the teachings of RYU to maximize dead space in the device and design a compact battery cell (see [0030]).

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140099525 A1 to KWON et al. (cited in IDS; previously cited), hereinafter referred to as “KWON”.
Regarding Claim 17, KWON teaches the device as being a lithium ion battery (see [0106]; see also discussion in [0005-0006; 0031-0050]) having positive electrodes and the negative electrodes each having an active material coating in [0050-0053] (see the positive electrode active material as being a lithium manganese oxide, a lithium cobalt oxide, a lithium nickel oxide, a lithium iron phosphate in [0051]; see also the instant specification [0029] teaching the positive electrode active material being the substance that contributes to occlusion and releasing of lithium ions as preferably being lithium transition metal composite oxide; see the negative active material as comprising lithium alloy in [0050] and see also the instant specification [0031] teaching the negative electrode active material preferably being lithium alloys); however, is not particular to there being positive and negative electrodes having layer capable of occluding and releasing a lithium ion. 
While KWON is not specific to the layer being capable of occluding and releasing a lithium ion, there is no material distinction between the claimed layer and active material layer in KWON, therefore it could be reasonably argued that the layer KWON is capable of occluding and releasing a lithium ion (see MPEP 2144).
Regarding Claim 18, KWON teaches various devices in which the battery cell or battery pack is used having a substrate (see the system component of the device in [0107-0108], or alternatively the battery case 120 being a formed of a laminate sheet including an outer resin layer, a metal layer, and an inner resin layer [0102]) disposed within the space remained within the battery cell or battery pack. While KWON is not particular to the substrate being disposed on the top surface of the first step portion, KWON teaches the system component of the device being disposed in the saved space in a manner that uses the space within the battery pack efficiently therefore, depending on the orientation of the battery assembly in the battery pack, it would be obvious to one skilled in the art to meet the limitation as claimed (see MPEP 2144). Further, KWON shows battery case 120 as disposed thereon the on the top surface of the first step portion in FIG 24.
Regarding Claim 19, KWON teaches the devices such as cellular phones, portable computers, as smartphones comprising the battery cell or battery pack which is recognized by one having ordinary skill in the art as being mobile equipment (see [0107]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723